741 N.W.2d 837 (2007)
Kathleen FORSYTH, as Personal Representative of the Estate of Barry Hugh Forsyth, Deceased, Plaintiff-Appellant,
v.
Dr. John HOPPER, Dr. Eric Wynton Ayers, and Affiliated Internists Corp., Defendants, and
Dr. Jonathan Edward Pasko, and Detroit Receiving Hospital, Defendants-Appellees.
Docket No. 132446. COA No. 263378.
Supreme Court of Michigan.
December 14, 2007.
By order of April 4, 2007, the application for leave to appeal the August 3, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, REINSTATE the order of the Wayne Circuit Court denying the defendants' motion for summary disposition, and REMAND this case to the Wayne Circuit Court for further proceedings not inconsistent with this order and the order in Mullins.